United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
OFFICE OF INFORMATION &
TECHNOLOGY, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-134
Issued: September 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 22, 2010 appellant filed a timely appeal from a September 22, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that his claim should be accepted for right
shoulder, right leg and right lower back conditions due to his accepted February 10, 2010
employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 16, 2010 appellant, then a 38-year-old information technology specialist,
filed a traumatic injury claim (Form CA-1) alleging that on February 10, 2010 he sustained a
right shoulder strain when he slipped on black ice while getting out of his car. He sought
treatment on February 11, 2010 and notified his supervisor on February 16, 2010. The
employing establishment controverted the claim stating that appellant was injured in the parking
garage prior to reporting for duty and was not in the performance of his duties when hurt.
By letter dated February 22, 2010, OWCP informed appellant that the evidence of record
was insufficient to support his claim. Appellant was advised of the medical and factual evidence
needed and was directed to submit it within 30 days. In a letter of the same date, OWCP also
requested additional factual information from the employing establishment.
In a February 11, 2010 report, appellant’s chiropractor, reported that appellant had
segmental dysfunction at the C5, C6, C7 and T1 levels. The history of injury states that
appellant nearly slipped in the parking garage at the employing establishment and noted
complaints of right shoulder and neck pain.2
In a February 18, 2010 medical report, Dr. Robert Jones, Board-certified in internal
medicine, stated that appellant was walking in an icy parking lot when he fell and grabbed the
car door with his right arm, suffering an abduction and external rotation injury. He noted
appellant’s chief complaint as right shoulder pain. Appellant reported that a few nights before
the appointment while sleeping, he felt a “pop” in his shoulder and felt sudden pain. Upon
examination, Dr. Jones reported that appellant had tenderness at the tuberosity, positive
impingement sign and 4/5 external rotation strength secondary to pain. X-rays of the right
shoulder were read to reveal a type II acromion and fractures or bony avulsions. Dr. Jones
diagnosed pain in joint shoulder region, recommended a magnetic resonance imaging (MRI)
scan and excused appellant from work.
By decision dated March 30, 2010, OWCP denied appellant’s claim finding that the
evidence did not demonstrate that the injury occurred in the performance of duty.
In an April 27, 2010 narrative statement, appellant explained his fall and argued that he
was in the performance of duty because his shift had started five minutes prior to the incident.
He further stated that his first medical examination for his right shoulder was on February 11,
2010 and that he was informed he had a bad strain. On February 14, 2010 Impact Orthopedics
conducted x-rays and recommended an MRI scan of his right shoulder. After developing
headaches and neck stiffness, appellant visited Dr. Saleeby who diagnosed irritation of his
shoulder and neck nerves and recommended treatment.
By letter also dated April 27, 2010, the employing establishment responded to OWCP by
stating that the parking garage where appellant had parked was owned by the Veteran’s
Administration and that appellant had parked on a level reserved for employees.

2

The signature on this report is illegible although the letterhead identifies the office.

2

On August 8, 2010 appellant requested reconsideration of OWCP’s decision and
submitted the following information in support of his request.
In a February 10, 2010 medical report, Dr. Jeannette F. Stein, Board-certified in internal
medicine, reported that appellant had parked on the sixth level of the parking garage when he
stepped out onto black ice he had to grab his car to keep from falling completely to the ground.
This caused appellant to pull and scrape his right knee. Dr. Stein further noted that appellant had
a history of right shoulder injury while in the military. She diagnosed abrasion of the right knee
and reported that appellant could return to regular duty.
In prescription notes dated March 23 to 26, 2010, Dr. Stephen Saleeby, a chiropractor,
reported that appellant was seen in his office for appointments.
In a March 23, 2010 medical report, Dr. Saleeby noted that appellant slipped on ice in the
parking garage at work on February 10, 2010. He reported that he took a compliance
measurement to determine the degree of vertebral fixation (subluxation) and segmental mobility.
The test revealed a decrease of function of 70 to 80 percent in the cervicothoracic spine. A
motion x-ray study revealed a loss of function of 70 to 80 percent at the C1 and C5 vertebral
segments in forward flexion and 60 percent at the C7 vertebral segment in extension.
Dr. Saleeby also noted significant ligament instability at the C5 and C6 vertebral segments. He
diagnosed a cervicothoracic spine sprain resulting in right-sided brachial neuritis. Chiropractic
treatment consisted of a manual manipulation of the cervical and thoracic spine, electrical
stimulation and myofascial release to the cervicothoracic paraspinal musculature spine.
In an April 29, 2010 medical report, Dr. Saleeby reported that appellant complained of
pain in the lower back radiating into the right hip. He related this pain to appellant’s work injury
on February 10, 2010. A radiographic examination showed misalignments (subluxations) at the
L4 and L5 vertebral segments and the right sacrum. Dr. Saleeby also reported that a postural
examination showed a moderate high ilium and leg deficiency on the right side. He performed a
manipulation of the cervicothoracic, lumbar and sacral spine.
By decision dated September 22, 2010, OWCP modified its March 30, 2010 decision and
informed appellant that his claim was accepted for a right knee abrasion and cervical
subluxations at C1, C5 and C7. It noted that the new evidence showed that he had been injured
in the performance of duty and that a chiropractor had diagnosed cervical subluxations related to
the February 10, 2010 injury.
OWCP declined to accept a right shoulder condition, noting that the medical evidence did
not provide a sufficient diagnosis or explain how the injury caused the shoulder condition. It

3

also declined to accept an injury to appellant’s low back because the medical evidence did not
establish a causal relationship between the condition and the incident.3
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or occupational disease.5
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.6 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.7 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. This medical opinion
must include an accurate history of the employee’s employment injury and must explain how the
condition is related to the injury. The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested and the medical
rationale expressed in support of the physician’s opinion.8
3

The Board notes that appellant submitted additional evidence after OWCP rendered its September 22, 2010
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision and therefore, this additional evidence cannot be considered on appeal. 20 C.F.R. § 510.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit this evidence
to OWCP, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.606(b)(2).
4

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

5

Michael E. Smith, 50 ECAB 313 (1999).

6

Elaine Pendleton, 40 ECAB 1143 (1989).

7

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

8

James Mack, 43 ECAB 321 (1991).

4

The term physician is defined under section 8101(2), as follows: “physician includes
surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by State law.”9 The term “physician”
includes chiropractors only to the extent that their reimbursable services are limited to treatment
consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray
to exist and subject to regulations by the Secretary.10
ANALYSIS
The Board finds that appellant has not established that he sustained a right shoulder, right
lower leg or right lower back condition because the medical evidence of record does not contain
a reasoned medical opinion establishing causal relationship between these conditions for the
accepted injury. OWCP accepted that on February 10, 2010 appellant sustained a right knee
abrasion and cervical subluxations at C1, C5 and C7 while in the performance of duty.
Appellant contends that OWCP should accept a right shoulder, right lower leg and right lower
back condition.
In a February 18, 2010 medical report, Dr. Jones reported that appellant was walking in
an icy parking lot when he fell and grabbed the car door with his right arm, suffering an
abduction and external rotation injury. He noted that appellant’s chief complaint was pain in his
right shoulder and that, while sleeping, he felt a “pop” in his shoulder and experienced sudden
pain. Upon physical examination, Dr. Jones reported that appellant had tenderness at the
tuberosity, positive impingement sign and 4/5 external rotation strength secondary to pain.
X-rays of the right shoulder revealed a type II acromion as well as fractures or bony avulsions.11
Dr. Jones diagnosed pain in joint shoulder region, recommended an MRI scan and excused him
from work.
Dr. Jones’ diagnosis of pain in the joint shoulder region is a description of a symptom
rather than a clear diagnosis of the medical condition.12 He made other observations of a type II
acromion, which is an anatomical description rather than a diagnosis, and fractures or bony
avulsions. The later two comments might imply a diagnosis but, standing alone are too cryptic to
describe a clear, medical diagnosis. It becomes almost impossible to establish causal connection
in appellant’s claim because the physician has not identified a medical condition that causes his
pain.

9

5 U.S.C. § 8101(2).

10

See Merton J. Sills, 39 ECAB 572, 575 (1988).

11

Beyond this single x-ray finding, the record in this case contains no other significant reference to boney trauma.
Based upon the available information, the Board does not accept this observation as sufficient to establish a
diagnosis.
12

The Board has consistently held that pain is a symptom, rather than a compensable medical diagnosis. C.F.,
Docket No. 08-1102 (issued October 10, 2008).

5

Medical evidence that does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship.13 The opinion of a
physician supporting causal relationship must rest on a complete factual and medical background
supported by affirmative evidence, address the specific factual and medical evidence of record
and provide medical rationale explaining the nature of the relationship between the diagnosed
condition and the established incident or factor of employment.14 Thus, Dr. Jones’ medical
report is insufficient to establish appellant’s burden of proof.
In a February 10, 2010 medical report, Dr. Stein’s history supported that appellant had
slipped on ice in a parking garage and had grabbed his car to keep from falling to the ground,
pulling his right shoulder and scraping his knee. She further noted that appellant had a history of
a right shoulder injury from the military. Dr. Stein diagnosed abrasion of the right knee and
informed appellant that he could return to regular duty.
Dr. Stein’s diagnosis of right knee abrasion was accepted by OWCP in its September 22,
2010 decision. OWCP, however, denied appellant’s claim for his other conditions except for
cervical subluxations at C1, C5 and C7. Dr. Stein did not provide a diagnosis for a right
shoulder, right lower back or right leg condition and did not provide any detail regarding
appellant’s medical condition. Further, she noted that appellant had a history of right shoulder
injury while in the military. Dr. Stein did not identify a medical condition which produced pain
in the shoulder, back or leg. Thus, her medical report is not probative medical evidence because
it fails to identify a clear diagnosis or adequately explain the medical cause of appellant’s
injury.15
In a March 23, 2010 medical report, Dr. Saleeby diagnosed cervical subluxations at C1,
C5 and C7 as demonstrated by x-ray. He also identified post-traumatic sprain of the
cervicothoracic spine resulting in brachial neuritis. OWCP accepted cervical subluxations at C1,
C5 and C7 in its September 22, 2010 decision.
In an April 29, 2010 medical report, Dr. Saleeby reported that appellant complained of
lower back pain radiating into his hip on the right side, related to the injury he sustained at work
on February 10, 2010. A radiographic examination showed misalignments (subluxations) at the
L4 and L5 vertebral segments and the right sacrum. Upon administration of a postural
examination, Dr. Saleeby reported moderate high ilium and leg deficiency on the right side. He
administered a manual manipulation in the cervicothoracic, lumbar and sacral spines.
As a chiropractor, Dr. Saleeby is considered a “physician” for purposes of FECA only
where he treats a spinal subluxation as demonstrated by x-ray to exist.16 His April 29, 2010
medical report diagnosed subluxations demonstrated by x-ray at the L4 and L5 vertebral
segments and the right sacrum. Thus, Dr. Saleeby’s diagnostic opinion is accepted under FECA
13

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

14

See Lee R. Haywood, 48 ECAB 145 (1996).

15

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

16

5 U.S.C. § 8101(2).

6

for this particular diagnosis. While he provided a recognized diagnosis of subluxations, he did
not offer a rationalized opinion on causal relationship between appellant’s diagnosed condition
and the February 10, 2010 incident.17 Dr. Saleeby generally repeated that appellant complained
of lower back pain radiating into his right hip which appellant related to the injury he sustained
at work. He never explained how the employment incident caused or contributed to the
diagnosed low back subluxations. Further, Dr. Saleeby did not diagnose this medical condition
in his earlier March 23, 2010 report and failed to explain in his April 29, 2010 report how this
condition developed. Medical reports without adequate rationale on causal relationship do not
meet an employee’s burden of proof.18 The opinion of a physician supporting causal relationship
must rest on a complete factual and medical background supported by affirmative evidence,
address the specific factual and medical evidence of record and provide medical rationale
explaining the relationship between the diagnosed condition and the established incident or
factor of employment.19 Thus, the report of April 29, 2010 is insufficient to meet appellant’s
burden of proof.20
Appellant’s belief that the work incident caused his medical problem is not in question.
That belief, however sincerely held, does not constitute the medical evidence necessary to
establish causal relationship. The record is devoid of rationalized medical evidence to establish a
right shoulder, right leg, or right lower back condition causally related to the accepted
February 10, 2010 employment incident. Thus, appellant has failed to establish his burden of
proof.
As noted, the Board’s jurisdiction is limited to reviewing the evidence that was before
OWCP at the time of its decision and evidence submitted by appellant after the final decision
cannot be considered.21 Appellant may submit additional evidence, together with a written
request for reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to
5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
An award of compensation may not be based on surmise, conjecture or speculation.22 To
establish causal relationship, appellant must submit a physician’s report in which the physician
reviews those factors of employment alleged to have caused his condition and, taking these
factors into consideration, as well as findings upon examination and appellant’s medical history,
17

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
18

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

19

See Lee R. Haywood, 48 ECAB 145 (1996).

20

In his March 23 and April 29, 2010 medical reports, Dr. Saleeby also diagnosed brachial neuritis, right-sided
lumbosacral sprain and moderate high ilium and leg deficiency on the right side. As noted, the only diagnosis
acceptable by a chiropractor under FECA is subluxation as demonstrated by x-ray to exist. 5 U.S.C. § 8101(2);
Thomas R. Horsfall, 48 ECAB 180 (1996). As these additional diagnosis are not subluxations demonstrated by
x-ray, Dr. Saleeby’s report on appellant’s additional diagnosis cannot be considered as competent medical evidence
under FECA. See Thomas W. Stevens, 50 ECAB 288 (1999); see also Susan M. Herman, 35 ECAB 669 (1984).
21

20 C.F.R. § 501.2(c)(1).

22

D.D., 57 ECAB 734 (2006).

7

explain how these employment factors caused or aggravated any diagnosed condition, and
present medical rationale in support of his opinion.23 Where a claimant fails to submit such
medical evidence, he or she has not established that the injury occurred as alleged.24
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his right
shoulder, right leg or right lower back conditions were causally related to the accepted
employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 22, 2010 is affirmed.
Issued: September 13, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

23

Supra note 8.

24

Tracey P. Spillane, 54 ECAB 608 (2003); 5 U.S.C. § 8101(5).

8

